Citation Nr: 1103008	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of prostate cancer, evaluated as 40 percent disabling 
from October 1, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran had active military service from July 1, 1969 to 
September 30, 1979; he also had 12 years, 1 month, and 28 days of 
active service prior to July 1, 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that decision, the RO reduced the evaluation of the 
Veteran's service-connected residuals of prostate cancer from 100 
percent to 20 percent, effective October 1, 2006.  

The Board notes that the instant matter was previously before the 
Board in July 2009, at which time the Board remanded the issue of 
entitlement to a rating greater than 20 percent from October 1, 
2006, for service-connected residuals of prostate cancer.  (The 
reduction was upheld by the Board in its July 2009 decision.)  
After completing the required evidentiary development, the 
Appeals Management Center (AMC) re-adjudicated the matter and 
increased the Veteran's disability rating to 40 percent, 
effective October 1, 2006.  Because less than the maximum 
available benefit for a schedular rating was awarded, the claim 
is properly before the Board.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).  
Consequently, the Board will address whether the Veteran is 
entitled to an evaluation in excess of 40 percent for service-
connected residuals of prostate cancer from October 1, 2006.  


FINDING OF FACT

Since October 1, 2006, the Veteran's service-connected residuals 
of prostate cancer have consisted of increased urinary frequency, 
hesitancy, occasional dysuria, and urinary incontinence requiring 
the use of two to three absorbent pads per day.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent from October 1, 
2006, for service-connected residuals of prostate cancer 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7527-7528 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Disability Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  "Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of primary 
concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  For increased 
rating claims, staged ratings are appropriate when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, 
"[w]here there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned."  
38 C.F.R. § 4.7 (2010).

The Veteran's service-connected residuals of prostate cancer have 
been evaluated utilizing the rating criteria found at 38 C.F.R. 
§ 4.115b, Diagnostic Code (DC) 7527-7528 (2010).  Under 
Diagnostic Code 7527, prostate gland injuries, infections, 
hypertrophy, and postoperative residuals are rated as voiding 
dysfunction or urinary tract infection, whichever is predominant.  
38 C.F.R. § 4.115b, DC 7527.  Under DC 7528, malignant neoplasms 
of the genitourinary system are assigned a 100 percent evaluation 
prior to the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedures.  38 C.F.R. § 
4.115b, DC 7527.  Thereafter, if there has been no local 
recurrence or metastasis, the condition is rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.

Voiding dysfunction is rated based on symptoms of urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence is rated as follows:  A 20 
percent evaluation is warranted where the veteran requires the 
wearing of absorbent materials which must be changed less than 2 
times per day; a 40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day; and a 60 percent 
evaluation is warranted for urine leakage/incontinence requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  38 C.F.R. § 
4.115a.

Urinary frequency is rated as follows:  A 10 percent evaluation 
is warranted for a daytime voiding interval between two and three 
hours, or; awakening to void two times per night; a 20 percent 
evaluation is warranted for a daytime voiding interval between 
one and two hours, or; awakening to void three to four times per 
night; and a 40 percent evaluation is warranted for a daytime 
voiding interval less than one hour, or; awakening to void five 
or more times per night.  38 C.F.R. § 4.115a.

Obstructive voiding is rated as follows:  A noncompensable 
evaluation for obstructive symptomatology with or without 
stricture disease requiring dilatation 1-2 times per year; a 10 
percent evaluation is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or combination of the following: (1) post 
void residuals greater than 150 cc.; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) recurrent 
urinary tract infections secondary to obstruction; (4) stricture 
disease requiring periodic dilatation every 2 to 3 months; and a 
30 percent evaluation is warranted for urinary retention 
requiring intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a.

As further discussed below, there is no evidence that the Veteran 
has had any recurrence of his prostate cancer.  Additionally, 
there is no evidence of any renal dysfunction or any urinary 
tract infections during the appeal period as the medical evidence 
specifically noted that there was no history of either of those 
symptoms.  (On examination in April 2010, the Veteran 
specifically denied urinary tract infections and a history of 
renal or bladder colic.)  The only reported residuals of the 
Veteran's prostate surgery have related to voiding dysfunction 
and that will be the criteria by which the Board will evaluate 
his disability.

The Veteran was afforded a VA examination in April 2010.  He 
reported his urinary frequency to be eight times during the day 
and four times at night.  Complaints of hesitancy and occasional 
dysuria were noted.  The Veteran reported urinary incontinence 
requiring the use of two to three pads per day.  Catheterization, 
dilatation, and drainage procedure were not needed.  He reported 
some disruption to daily activities in that he had to be close to 
bathroom most of the time when he was outside the home.  The 
Veteran was diagnosed with status post-carcinoma of the prostate 
treated with brachytherapy with residual incontinence and 
residual erectile dysfunction.  (Erectile dysfunction has been 
service connected and rated separately; it is not a disability 
under appellate review.)  There was no evidence of an active 
malignancy at that time.  

As stated above, the Veteran is currently in receipt of a 40 
percent rating for his service-connected residuals of prostate 
cancer.  The Board notes that under 38 C.F.R. § 4.115a, a 40 
percent rating is the highest available rating for voiding 
dysfunction based on urinary frequency.  It is also greater than 
the highest available rating for voiding dysfunction based on 
voiding obstruction.  Thus, entitlement to an increased 
evaluation can be established in this case only by a showing that 
the Veteran meets the criteria for a 60 percent disability rating 
for voiding dysfunction based on continual urine leakage, which 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  38 
C.F.R. § 4.115a.

Upon review of the relevant evidence of record, the Board finds 
that an evaluation greater than 40 percent is not warranted in 
this case.  The clinical evidence of record does not show that 
the Veteran requires the use of an appliance, nor does the 
Veteran so assert.  Further, the credible evidence of record 
fails to show that the Veteran must change his pads more than 4 
times per day.  Although the Veteran asserted in an April 2007 VA 
Form 9 (Appeal to the Board of Veterans' Appeals) that he used 
absorbent materials that he changed four times daily and one or 
two times during the night, that statement is contradicted by 
other evidence of record.  In an April 2006 statement, the 
Veteran estimated that if he was away from his house for the 
entire day he "would use approximately [four] or more pads," 
but indicated his actual use to be approximately two pads a day.  
A September 2006 VA treatment record noted that the Veteran 
reported the use of pads only when away from the home.  Further, 
during the April 2010 VA examination, the Veteran reported the 
use of only two to three pads a day.  The Board has considered a 
statement from the Veteran's ex-wife, wherein she reported that 
the Veteran wore pads while sleeping and carried a portable urine 
container when travelling by car or attending activities.  As 
this evidence does not suggest that the Veteran requires the use 
of more than 4 pads a day, it does not support the claim for a 
higher rating.  In short, the Veteran's statement of needing 4 or 
more pads is contradicted by the remaining evidence and is 
therefore not believable.  Accordingly, because the evidence 
fails to demonstrate the criteria required for a higher rating, 
entitlement to an evaluation greater than 40 percent must be 
denied.  

In finding that an evaluation greater than 40 percent is not 
warranted for the Veteran's service-connected residuals of 
prostate cancer, the Board has considered the benefit-of-the-
doubt doctrine, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  The Board is unable to identify a reasonable basis for 
granting a rating greater than 40 percent for the Veteran's 
disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 
(2010).

The above determination is based upon consideration of applicable 
rating provisions.  The Board also finds that the Veteran's 
symptoms are described by the rating criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is so "exceptional or unusual," such that the "the 
available schedular evaluations for [his service-connected 
residuals of prostate cancer] are inadequate," referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 
C.F.R. § 3.321(b)(1) (2010).  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will attempt 
to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

It is now clear that for increased rating claims, the VCAA 
requires only generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 
(2010).  

As part of its July 2009 remand, the Board ordered the agency of 
original jurisdiction to send to the Veteran a VCAA-notice letter 
that complied with the requirements of Vazquez-Flores, supra.  In 
August 2009, the RO sent to him a letter notifying him of the 
need to submit evidence showing that his service-connected 
disability had worsened or increased in severity.  The letter 
also informed the Veteran that he should submit evidence 
demonstrating the effect that the increase in disability had on 
his employment and daily life.  The letter further advised him of 
the evidence that VA would obtain on his behalf, as well as of 
the evidence that he was responsible for providing to VA, to 
include relevant records not held by any Federal agency.  The RO 
also provided the Veteran with the specific diagnostic criteria 
under which his disability was rated.  Additionally, it included 
the notice elements required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), for how VA determines disability ratings and 
effective dates.  Thereafter, the AMC re-adjudicated the 
Veteran's increased rating claim.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  Given the facts of this case, the Board finds that 
the August 2009 VCAA notice letter complied with the requirements 
of Vazquez-Flores, supra, and the Board's prior remand.  Thus, 
the Board is satisfied that the duty-to-notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were fulfilled.

Regarding the duty to assist, the Board also finds that VA has 
adequately fulfilled its obligation to assist the Veteran in 
obtaining the evidence necessary to substantiate his claim.  All 
available evidence pertaining to the Veteran's claim has been 
obtained.  The evidence includes his VA treatment records and 
examination reports, as well as lay statements in support of his 
claim.  The Veteran elected to not have a hearing in his case.  

In April 2010, VA afforded the Veteran a VA examination.  The 
examiner reviewed the claims folder and conducted a thorough 
examination of the Veteran.  The examiner recorded the Veteran's 
subjective complaints related to his disability.  The examiner 
also noted that the Veteran was retired for reasons unrelated to 
his service-connected residuals of prostate cancer.  The 
examination report contains sufficient evidence by which to 
evaluate the Veteran's service-connected disability throughout 
the appeal period in the context of the rating criteria and other 
evidence then of record.  Thus, the Board has properly assisted 
the Veteran by affording him an adequate VA examination.


ORDER

Entitlement to an increased rating for residuals of prostate 
cancer from October 1, 2006 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


